Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered September 27, 2004 in a personal injury action. The order, among other things, granted plaintiffs’ motion to vacate the dismissal of the action and to restore the action to the trial calendar.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Kehoe, J.P., Gorski, Martoche, Smith and Hayes, JJ.